Citation Nr: 0912879	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the first metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2006 and 
December 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  In its May 2006 
decision, the RO denied entitlement to a compensable rating 
for residuals of a fracture of the first metatarsal of the 
left foot.  In its December 2006 decision, however, the RO 
increased the Veteran's disability rating for residuals of a 
fracture of the first metatarsal of the left foot to 10 
percent, effective January 20, 2006, the date his claim was 
received.   


FINDING OF FACT

The Veteran's residuals of a fracture of the first metatarsal 
of the left foot results in weekly flare-ups of pain, but 
causes no weakness of the left foot, joint instability, or 
functional impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the first metatarsal of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5283 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  This letter, however, 
did not describe the particular rating criteria used in 
evaluating foot disabilities, or discuss what evidence was 
necessary with respect to the rating criteria.  Although the 
Veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the Veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the deficiencies in 
the original February 2006 letter.  The specific rating 
criteria for evaluating foot disabilities were provided to 
the Veteran in an August 2006 statement of the case, which 
also notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Additionally, the Veteran's 
statements reflect that he had actual knowledge of the 
evidence necessary for an increased rating of his foot 
disability.  In his July 2006 notice of disagreement, the 
Veteran reported that he was having much pain at the site of 
the left toe fracture whenever he stood for any amount of 
time.  This statement indicates that the Veteran understood 
that any increased rating for his residuals of a left first 
metatarsal fracture would require a pain upon use and/or loss 
of functional use.  Accordingly, he demonstrated an 
understanding of the evidence of symptomatology necessary for 
a higher disability rating.  As such, the Board finds that he 
had actual knowledge of the particular rating criteria used 
in evaluating his disability and of what evidence was 
necessary for an increased rating, and therefore was not 
prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
Veteran's private treatment records and provided the Veteran 
with a VA examination.  There is no indication from the 
claims file that the Veteran receives VA treatment for his 
foot condition, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2008).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The Veteran was initially granted service connection for 
residuals of a fracture of the first metatarsal of the left 
foot in a September 1957 rating decision and was assigned a 
noncompensable rating, effective on May 6, 1957.  In January 
2006, the Veteran submitted a claim for an increased rating 
for his hearing loss, claiming that these residuals had 
worsened such that a compensable evaluation was warranted.   
As noted above, in a December 2006 rating decision, the 
Veteran's disability rating was increased to 10 percent 
disabling, effective January 20, 2006.  

The Veteran's residuals of a fracture of the first metatarsal 
of the left foot are rated under 38 C.F.R. § 4.72, DC 5283, 
which evaluates malunion of, or nonunion of, the tarsal or 
metatarsal bones.  Under DC 5283, a 10 percent rating is 
assigned for moderate malunion or nonunion, a 20 percent 
rating is assigned for moderately severe malunion or 
nonunion, a 30 percent rating is assigned for severe malunion 
or nonunion, and a 40 percent rating is assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.72, DC 5283 (2008).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2008).   The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

The evidence of record, including a VA examination report, a 
letter from the Veteran's private physician, and a statement 
from the Veteran's wife, indicates that the Veteran's 
residuals of a fracture of the first metatarsal of the left 
foot most closely approximates a 10 percent rating.  

In March 2006, the Veteran was afforded a VA examination of 
his foot.  The examiner discussed the Veteran's pertinent 
medical history, noting that the Veteran had not had surgery 
on the foot, did not undergo physical therapy or receive 
injections, and did not wear custom shoes, although he used 
over-the-counter inserts in his shoes.  The Veteran reported 
that his left foot pain was intermittent, occurring about 
once a week and ranging in intensity from 0/10 to 6/10.  The 
Veteran denied weakness of the left foot or joint 
instability, although he did report stiffness.  The Veteran 
also indicated that his pain increased by standing more than 
five minutes.  The examiner noted that the Veteran was 
independent in his activities of daily living, except that he 
required assistance getting into and out of the shower.  The 
examiner also noted that the Veteran was ambulatory, but had 
been using a cane for the past five months since he had a 
total knee replacement.  The examiner stated that the 
Veteran's primary limiting factor in standing and walking was 
his knees.  

On physical examination, the examiner reported that the 
Veteran's left foot was non-tender and numb throughout, with 
no evidence of pain anywhere and no calluses; the joints were 
ligamentously stable.  Range of motion testing revealed 
metatarsophalangeal flexion of 20/30 and extension of 30/80 
without pain, and interphalangeal flexion of 50/50 and 
extension of 0/0 without pain.  The examiner noted that there 
was no further decrease in range of motion of the joints of 
the left and right foot for any reason, including pain, 
flare-ups, weakened movement, excess fatigueability, or 
incoordination.  Finally, the examiner noted that the Veteran 
had decreased peripheral pulses and edema.  X-rays revealed 
no evidence of a healed fracture, although it they did reveal 
mild degenerative joint disease of the fifth toes, which the 
examiner stated was unrelated to the reported fracture of the 
first metatarsal.  

The examiner concluded that the Veteran apparently had status 
post residuals of a fracture of the first metatarsal, but 
stated that there was no objective evidence to support the 
presence of a fracture in the foot and there was no 
functional impairment of the reported service-connected 
injury.  The examiner also commented that there was no pain 
on examination and that range of motion testing was symmetric 
from side to side, comparing the right and left foot joints. 

In a July 2006 statement, the Veteran's wife reported that 
the Veteran's left foot disability had worsened over the past 
17 years such that he had increased pain and could not stand 
or walk for any length of time.  

In a November 2006 letter, the Veteran's private physician, 
Stephen R. Doms, D.P.M., reported that the Veteran required 
use of custom foot supports and shoes to accommodate these 
supports.  Dr. Doms opined that the Veteran had a foot 
imbalance and arthritic changes of the left foot as a result 
of his in-service left toe fracture.   

Based on this record, the Board finds that the Veteran's 
residuals of a fracture of the first metatarsal of the left 
foot most nearly approximates the criteria for a 10 percent 
rating under DC 5283, which contemplates moderate symptoms.  
See 38 C.F.R. § 4.72.  The March 2006 examiner indicated that 
there was no evidence of pain or calluses anywhere on the 
left foot upon examination, and stated that the joints were 
ligamentously stable.  Further, the examiner reported that 
the Veteran was independent in his activities of daily 
living, except that he requiring assistance to get in and out 
of the shower, and was ambulatory, although he required use 
of a cane after having a total knee replacement.  This 
evidence suggests that the Veteran has only moderate 
symptomatology.  

The Veteran's total disability picture does not rise to the 
severity required for a 20 percent rating under DC 5283.  The 
Veteran has reported having flare-ups only once a week, with 
pain ranging in intensity from 0/10 to 6/10.  He has denied 
weakness of the left foot or joint instability.  Although the 
Veteran's non-service connected knee disability has affected 
his mobility and ability to stand, the March 2006 examiner 
indicated that he had no functional impairment from his 
service-connected left toe injury. The examiner also noted 
that there was no further decrease in range of motion of the 
foot joints for any reason, including pain, flare-ups, 
weakened movement, excess fatigueability, or incoordination.  
In the absence of evidence of any deformity or any moderately 
severe impact on daily living, a rating in excess of 10 
percent for the Veteran's residuals of a fracture of the 
first metatarsal of the left foot is not warranted.

The Board has considered other provisions which might provide 
for a higher evaluation with respect to the issue on appeal, 
including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain 
and any resulting functional impairment due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5283 
does not evaluate the Veteran's foot disability with respect 
to range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   Additionally, the 
Veteran's current rating under DC 5283 for malunion of, or 
nonunion of, the tarsal or metatarsal bones contemplates pain 
on manipulation and use.

Additionally, where degenerative or traumatic arthritis is 
established by x-ray findings, a separate rating based on 
limitation of motion is available under the appropriate 
diagnostic codes for the specific joints or joint involved.  
38 C.F.R. § 4.71a, DC 5003.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, x-ray 
evidence of the involvement of 2 or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation; while X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, DC 5003.  For the purposes of rating a 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
parity with major joints.  See 38 C.F.R. § 4.45(f).  

In this case, however, the arthritic changes noted at the 
March 2006 VA examination were unrelated to the Veteran's 
service-connected residuals of a fracture of the first 
metatarsal of the left foot, and the arthritic changes noted 
by Dr. Doms were not established by x-ray findings.  As such, 
there is no evidence of record to warrant a separate 10 
percent rating under 38 C.F.R. § 4.71a, DCs 5003 and 5010.   
Further, because the Veteran is not service-connected for 
involvement of multiple joints, with only a single joint 
involved, rather than a group of minor joints, entitlement to 
a separate 10 percent rating based on arthritis is not shown.  

For the reasons provided above, the preponderance of the 
evidence is against the Veteran's claim for a rating for in 
excess of 10 percent for residuals of a fracture of the first 
metatarsal of the left foot.  The evidence in this case is 
not so evenly balanced so as to allow for application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).

The Board also finds that there is no showing that the 
Veteran's residuals of a fracture of the first metatarsal of 
the left foot reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His residuals of a fracture of the first 
metatarsal of the left foot are not productive of marked 
interference with employment; has not required any, let 
alone, frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the first metatarsal of the left foot is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


